Citation Nr: 1721224	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  07-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than April 5, 2007, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted TDIU, effective October 14, 2008.  The claims file is now in the jurisdiction of the Providence, Rhode Island RO.  In January 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In May 2010, June 2012, and April 2013 the case was remanded for additional development.  An interim (March 2016) rating decision granted TDIU from the earlier effective of April 5, 2007.


FINDINGS OF FACT

1. The first communication from the Veteran seeking entitlement to a TDIU rating was received on December 30, 2005.

2. Prior April 5, 2007 the Veteran's service-connected low back disability and right lower extremity radiculopathy are not shown to have rendered him unable to secure and maintain substantially gainful occupation.


CONCLUSION OF LAW

An effective date prior to April 5, 2007, for the award of a TDIU rating is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400, 4.16(b) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted a TDIU rating and assigned an effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to his earlier effective date claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  

The April 2013 Board remand, in part, directed the Agency of Original Jurisdiction (AOJ) to reconcile the record with respect to a number of documents that provided conflicting information-an August 2011 rating decision that appeared to grant an effective date of December 30, 2005 for the award of TDIU, a September 2011 rating decision that appeared to grant an effective date of July 16, 2007 for the award of TDIU, and a November 2011 supplemental statement of the case (SSOC) that continued the denial of an effective date earlier than October 14, 2008 for the award of TDIU.  Notably, a September 2012 Rating Codesheet reflected that the assigned effective date for TDIU remained October 14, 2008.  The March 2016 rating decision granted TDIU from the earlier effective date of April 5, 2007 after finding a number of earlier rating decisions (but not the August 2011 or September 2011 rating decisions) were based on clear and unmistakable error (CUE).  In so doing, the AOJ reconciled the record.  The Board notes the August 2011 and September 2011 rating decisions appear to have been draft decisions that were not actual adjudications.  It does not appear that either of those decisions (or notice of the decisions) was sent to the Veteran or his representative.  See Sellers V. Shinseki, 25 Vet. App. 265 (2012) (once notice [emphasis) of a decision has been issued, the RO may not revise its decision on the same factual basis, without a finding of CUE).  Accordingly, the AOJ has substantially complied with the April 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the January 2010 hearing, the undersigned explained the law governing effective dates of the awards and advised the Veteran what type of evidence would establish entitlement to an earlier effective date for the award.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claim.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A claim for TDIU is essentially a claim for an increased rating, and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

VA regulations provide that marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); see also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19. It is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal disability ratings.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361   (1993). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that he is entitled to an effective date of December 30, 2005 (the date that he filed his TDIU claim) for the award of TDIU.  It is not in dispute that he filed a claim for TDIU rating on December 30, 2005.  What he still must show to establish entitlement to an effective date prior to April 5, 2007 is that he was entitled to a TDIU rating during that period.  

Prior to April 5, 2007, the Veteran's service-connected disabilities were lumbar spine degenerative disc disease (rated 40 percent from January 23, 1984) and radiculopathy of the right lower extremity (rated 20 percent from December 30 2005)l; the combined rating was 50 percent.  38 C.F.R. § 4.25.  Thus, the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) were not met prior to April 5, 2007, and any award of TDIU prior to April 5, 2007 would have to be on an extraschedular basis. 

A September 2004 VA psychology treatment note notes the Veteran reported he had been unable to work for three years due to an inability to focus, anxiety, and pains.  He reported his symptoms escalated after a motor vehicle accident.  A separate note indicates he reported he had been unable to maintain his own toy collectable business after the accident.  In October 2004, he reported he was going to be working for a friend scraping windows later that week and was applying for an electrician helper position.  A November 2004 VA pain collaboration consultation report notes he reported he was working part-time intermittently, and had last worked full-time three years earlier.  He complained of back and right leg symptoms; narcotic medication was prescribed.  

On December 2004 VA spine examination, low back strain with severe functional disability was diagnosed.  The examiner noted the Veteran used a cane and could not walk more than 100 feet without one.  He could stand for 10 minutes.   It was also noted that he had a wheelchair and a walker.  He reported experiencing incapacitating episodes ten times in the past 12 months, lasting from 3 days to a week.  The examiner noted his activities of daily living were limited.  Driving was difficult, but he was able to drive to the examination.  He reported he had not been working for the past three years due to his back disability and a psychiatric disability.  [Service connection for a mood disorder was awarded effective April 5, 2007].  He last worked as a laborer.
	
A December 2005 VA psychology treatment record notes the Veteran was involved in a serious motor vehicle accident in 2001, and had been unable to work since the accident.  Before then, he supported himself by selling collectibles.  A May 2002 Pennsylvania police accident report shows the accident occurred then, not in 2001; injuries sustained were not noted.  

In a statement received on December 30, 2005, the Veteran reported his back pain medication left him unable to work.  He noted employers would not hire him due to the effects of the medication.  In an application for TDIU received the same day, he reported he last worked full-time in June 2001, when he was self-employed.  

A January 2006 VA primary care report shows that the Veteran had narcotic medication (to be taken twice daily) prescribed for low back pain.  An April 2006 VA primary care report shows that his prescription for morphine was increased due to continued chronic low back pain.  

On June 2006 VA spine examination, osteoarthritis and a low back strain with radiculopathy of the right lower extremity were diagnosed.  The Veteran complained of constant pain that was moderate to severe in intensity.  He reported he could only walk 20 feet without a cane and used a wheelchair at his home and in public spaces.  Prescribed morphine helped with the pan; the side effects were noted to include constipation.  He reported did not drive due to the side effects of the medication.  He reported having incapacitating episodes that lasted three days once a month.  He indicated he had last worked (as a sales clerk) two to three years before the examination.  

On June 2006 VA neurological examination, the Veteran reported constant back pain that interfered with many of his daily living activities, including walking.  Constipation was noted to be a side effect of the prescribed morphine.  The examiner opined his "painful syndrome prevents him from doing much of the activities of daily living."
At a September 2008 Decision Review Officer hearing at the RO, the Veteran reported he last worked in 2000.  He reported he tried to start his own business but that it was not successful.  

At the January 2010 Board hearing, the Veteran testified that he was unable to work when he filed his TDIU claim in 2005.  

In an October 2010 application for Social Security Administration (SSA) disability benefits, the Veteran indicated he worked three hours a week at a termite service from 2003 to 2007.  

On administrative review by the VA Director of Compensation in September 2012, it was determined that the Veteran was not entitled to an extraschedular TDIU rating prior to October 14, 2008.  The Director summarized the medical evidence and noted the Veteran had not been hospitalized for any significant period due to his service-connected disabilities.  The Director found the back disability and radiculopathy would mainly affect mobility and determined that the "totality of the evidence does not show that the Veteran would be unemployable in all environments, including a sedentary one that included sitting and standing, solely due to service-connected disabilities."

For similar reasons, the Board finds the evidence does not show or suggest that prior to April 5, 2007, the Veteran's low back disability with radiculopathy of the right lower extremity rendered him unable to secure or follow a substantially gainful occupation.  While the low back disability and radiculopathy interfered with daily activities and limited his ability to be physically active between December 30, 2005 and April 5, 2007,  the symptoms caused by his back disability and radiculopathy would not have interfered with his ability to perform sedentary work during this period, as determined by the Director of Compensation.  The Veteran reported his prescribed medication, which included narcotics, prevented him from driving and being hired, but the June 2006 VA examiners indicated the only side effect of the medication was constipation and did not suggest there were any sort of cognitive symptoms.  As noted, the effective date of service connection for the Veteran's service-connected mood disorder is April 5, 2007, and such symptoms cannot be considered for the purpose of establishing entitlement to a TDIU rating prior to that date.  Notably, VA treatment records show the Veteran associated his inability to work full-time with his involvement in a motor vehicle accident and the resulting symptoms, some of which were unrelated to his back disability and radiculopathy.  He also did not suggest symptoms related to the back disability and radiculopathy are what prevented him from continuing to run his own business selling collectibles.  Thus, there is nothing suggesting his low back disability and radiculopathy of the right lower extremity either individually or cumulatively, rendered him unable to secure, or engage in, substantially gainful occupation between December 30, 2005, and April 5, 2007.  Rather, the evidence indicates such disabilities would have at most limited him to sedentary employment.  Accordingly, the preponderance of the evidence is against the claim for a TDIU rating prior to April 5, 2007, and such rating is not warranted. 


ORDER

An effective date prior to April 5, 2007, for the award of a TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


